--------------------------------------------------------------------------------

EXHIBIT 10.4
 
AMENDMENT
 
TO THE
 
BIG LOTS, INC. 1996 PERFORMANCE INCENTIVE PLAN
 


This Amendment to the Big Lots, Inc. 1996 Performance Incentive Plan
(“Amendment”) is made effective as of March 4, 2008 (“Effective Date”).


WHEREAS, Big Lots, Inc. (“Company”) adopted the Big Lots, Inc. 1996 Performance
Incentive Plan (“Plan”);


WHEREAS, the Plan terminated by its terms on December 31, 2005, and no awards
have been issued under the Plan since its termination;


WHEREAS, pursuant to Section 6 of the Plan, outstanding awards granted before
the termination of the Plan continue to be effective and are governed by the
Plan until they expire by their terms, as provided in their respective Award
Agreements;


WHEREAS, the Plan permitted the Company to issue awards of Stock Options,
Performance Units, Restricted Stock and Stock Equivalent Units;


WHEREAS, the Company issued only awards of Stock Options and Restricted Stock
pursuant to the Plan;


WHEREAS, Section 409A was added to the Internal Revenue Code of 1986, as amended
(“Code”), effective January 1, 2005, and the final regulations under Section
409A of the Code become effective on January 1, 2009;


WHEREAS, the Financial Accounting Standards Board issued Statement of Financial
Accounting Standards No. 123(R), Share-Based Payment (“FAS 123R”), under which
any change to the terms of an equity award constitutes a modification that
requires the Company to calculate the incremental fair value of the modified
award (i.e., the excess of the fair value of the award immediately after the
modification over its fair value immediately before the modification), reassess
the probability of vesting, and recognize any incremental compensation cost over
the remaining service period (“Modification Accounting”);


WHEREAS, pursuant to Section 4 of the Plan, the Committee has the discretion to
make equitable and proportionate adjustments to awards previously issued under
the Plan (“Equitable Adjustment”) upon any stock dividend, stock split,
extraordinary dividend, combination or exchange of shares, merger,
reorganization, consolidation, recapitalization, spin-off or other distribution
of Company assets to shareholders, or any other change affecting the number of
shares or the Company’s capitalization (“Triggering Event”);

 
1

--------------------------------------------------------------------------------

 

WHEREAS, under FAS 123R, an Equitable Adjustment would not require the Company
to undertake Modification Accounting if such Equitable Adjustment was required
to be made by the Committee upon the occurrence of a Triggering Event;


WHEREAS, the Company is not presently contemplating a reorganization,
recapitalization, merger, spin-off, share dividend or other equity restructuring
event;


WHEREAS, the Company desires to allow all Plan participants one (1) year from
the date of their termination of employment to exercise all vested Options or
SARs (but no later than the end of the fixed term of the Option or SAR);


WHEREAS, pursuant to Section 23.7 of the Plan, the Compensation Committee
(“Committee”) of the Board of Directors of the Company is authorized to amend
the Plan as it deems necessary or appropriate to better achieve the purposes of
the Plan, except that no amendment shall be made without the approval of the
Company’s shareholders if such amendment would (i) increase the total number of
shares available for issuance under the Plan, or (ii) cause the Plan not to
comply with Rule 16b-3 under the Securities Exchange Act of 1934 or any
successor rule;


WHEREAS, the Committee believes it is in the best interest of the Company and
desires to amend the Plan (i) to comply with the requirements of Section 409A of
the Code, (ii) to mandate that Equitable Adjustments be made upon the occurrence
of a Triggering Event, and (iii) to allow participants one (1) year after
termination of employment to exercise the participant’s vested Options and SARs;
and


WHEREAS, such amendments are not prohibited by the Plan, such amendments do not
constitute material modifications under Section 162(m) of the Internal Revenue
Code or the applicable rules of the New York Stock Exchange, and such amendments
do not require shareholder approval.


NOW, THEREFORE, the Company, acting through the Committee, amends the Plan as
follows:


1.
Defined Terms; References.  Capitalized terms used but not otherwise defined in
this Amendment shall have the respective meanings ascribed to them in the
Plan.  Each reference to “hereof,” “hereunder,” “herein,” “hereby,” and similar
references contained in the Plan, and each reference to “the Plan” and similar
references contained in the Plan, shall refer to the Plan as and to the extent
amended hereby.



2.
Amendment of Plan.



 
a.
The second paragraph of Section 4 of the Plan is hereby deleted in its entirety
and restated as follows:



In the event of any stock dividend, stock split, extraordinary dividend,
combination or exchange of shares, merger, reorganization, consolidation,
recapitalization, spin-off or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other similar change
affecting the number of shares or the Company’s capitalization, the Committee
shall make equitable adjustments to reflect such change with respect to: (i)
aggregate number of shares that may be issued under the Plan; (ii) the number of
shares relating to each outstanding Award made or assumed under the Plan; and
(iii) the price per share for any outstanding stock options awarded or assumed
under the Plan.  If an equitable adjustment cannot be made or the Committee
determines that future adjustments are necessary, the Committee shall make such
equitable adjustment under the Plan as it determines will fairly preserve the
intended benefits of the Plan to the participants and the Company.  In addition,
any shares issued by the Company through the assumption or substitution of
outstanding securities or commitments to issue securities from an acquired
company or other entity shall not reduce the shares available for issuance under
the Plan.  Notwithstanding the foregoing, an adjustment pursuant to this Section
4 shall be made only to the extent such adjustment complies with, to the extent
applicable, Sections 409A and 424 of the Code.

 
2

--------------------------------------------------------------------------------

 

b.
The second and third paragraphs of Section 12 of the Plan are hereby deleted in
their entirety and restated as follows:



If a participant to whom an Option or SAR shall have been granted shall
terminate employment, die or become permanently and totally disabled within the
meaning of Section 22(e)(3) of the Code while in the employ of the Corporation,
such Option or SAR may be exercised by the participant or the participant’s
personal representative only during a period not exceeding one (1) year after
the date of the participant’s termination of employment, death or permanent and
total disability (but no later than the end of the fixed term of the Option or
SAR) and only for the number of shares of Common Stock for which the Option or
SAR could have been exercised at the time the participant terminated employment,
died, or became permanently and totally disabled.


 
c.
Section 14 of the Plan is hereby deleted in its entirety.



d.
The following Sections 23.9 and 23.10 are hereby added to the Plan:

 
23.9  Six-Month Distribution Delay. If a participant is a “specified employee,”
within the meaning of Section 409A of the Code and as determined under the
Company’s policy for determining specified employees, on the date of his or her
separation from service (within the meaning of Section 409A of the Code), all
awards eligible to be paid, distributed or settled, as applicable, at such time
that are subject to Section 409A of the Code shall not be paid, distributed or
settled, as applicable, until the first business day of the seventh month
following the date of the separation from service (or, if earlier, the
participant’s death).  This payment shall include the cumulative amount of any
amounts that could not be paid or provided during such period.
 
23.10  Section 409A of the Code.  It is intended that this Plan be exempt from
the requirements of Section 409A of the Code and the Treasury Regulations
promulgated thereunder (and any subsequent notices or guidance issued by the
Internal Revenue Service), and this Plan will be interpreted, administered and
operated accordingly.  Nothing herein shall be construed as an entitlement to or
guarantee of any particular tax treatment to a Participant.
 
 
3

--------------------------------------------------------------------------------

 
 
3.
Effectiveness of Amendment.  This Amendment shall become effective as of the
Effective Date.  Upon and to the extent of the effectiveness hereof, the Plan
shall be amended hereby in accordance with the terms hereof, and this Amendment
and the Plan shall hereafter be one agreement and any reference to the Plan in
any document, instrument, or agreement shall hereafter mean and include the Plan
as amended hereby.  In the event of irreconcilable inconsistency between the
terms or provisions hereof and the terms or provisions of the Plan, the terms
and provisions hereof shall control.  Except as specifically amended by the
provisions hereof, the Plan shall remain in full force and effect.



 
IN WITNESS WHEREOF, this Amendment is hereby adopted by the Company.
 



 
COMPENSATION COMMITTEE
 
OF THE BOARD OF DIRECTORS OF
 
BIG LOTS, INC.
             
By:
/s/ Dennis B. Tishkoff
       
Name:
Dennis B. Tishkoff
       
Title:
Chairman



 
4

--------------------------------------------------------------------------------